IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-207

                                         No. COA21-204

                                      Filed 5 April 2022

     Mecklenburg County, No. 18 CVS 19752

     PATRICK PRESTON, Plaintiff,

                  v.

     TOSHIKO PRESTON, Defendant.


           Appeal by defendant from order entered 2 September 2020 by Judge Karen D.

     McCallum in Mecklenburg County District Court. Heard in the Court of Appeals 26

     January 2022.


           Hamilton Stephens Steele & Martin, PLLC, by Kyle W. LeBlanc, for Plaintiff-
           Appellee.

           Fleet Law, by Jennifer L. Fleet, for Defendant-Appellant.


           CARPENTER, Judge.


¶1         Toshiko Preston (“Defendant”) appeals from an order granting sanctions and

     attorneys’ fees to Patrick Preston (“Plaintiff”). We dismiss Defendant’s appeal as

     interlocutory.

                                    I.     Background

¶2         Plaintiff and Defendant were married on 25 July 1988. The facts leading to

     the imposition of sanctions against Defendant are as follows: Plaintiff filed a
                                      PRESTON V. PRESTON

                                         2022-NCCOA-207

                                        Opinion of the Court



     complaint for absolute divorce in October 2018. On 12 July 2019, Defendant filed her

     answer as well as motions to dismiss for lack of subject matter jurisdiction, improper

     venue, insufficiency of process, failure to state a claim, and a motion for sanctions. A

     hearing on these motions was held on 15 January 2020 (“the motions to dismiss

     hearing”). At the motions to dismiss hearing, the trial court indicated Defendant

     argued “profusely” that Plaintiff was not a citizen or resident of Mecklenburg County,

     that venue was improper in Charlotte, North Carolina and that North Carolina

     lacked jurisdiction to proceed with Plaintiff’s complaint for absolute divorce. The trial

     court found Plaintiff was, in fact, a North Carolina resident, and jurisdiction was

     proper.   Defendant appealed the trial court’s decision, and those matters were

     resolved by this Court in the case of Preston v. Preston, 2021-NCCOA-670

     (unpublished). In the appeal now before us, we review the imposition of sanctions

     against Defendant pursuant to N.C. Gen. Stat. § 1A-1, R. 11 (2021) (“Rule 11”).

¶3         On 14 January 2020, one day before the motions to dismiss hearing, Defendant

     signed a verification for her complaint for post separation support, alimony, equitable

     distribution, and attorneys’ fees. Contrary to the position she took at the motions to

     dismiss hearing, Defendant’s complaint stated Plaintiff was a resident of North

     Carolina and admitted jurisdiction was proper. The complaint was file stamped on

     15 January 2020, approximately one hour after the conclusion of the motions to

     dismiss hearing. In February 2020, Defendant also filed a motion to stay the divorce
                                        PRESTON V. PRESTON

                                               2022-NCCOA-207

                                              Opinion of the Court



     proceeding, which was denied. Plaintiff subsequently filed a motion for sanctions and

     attorneys’ fees pursuant to Rule 11. The divorce had not been finalized at the time

     both parties’ briefs were filed.

¶4         On 1 September 2020, the trial court signed a written order granting Plaintiff’s

     request for sanctions against Defendant and ordering Defendant to pay Plaintiff

     $15,000.00 in attorneys’ fees, to be remitted in monthly increments of $300.00 until

     paid in full. On 30 September 2020 Defendant filed a notice of appeal.

                                        II.      Jurisdiction

¶5         Defendant’s appeal is interlocutory.             “An interlocutory order is one made

     during the pendency of an action, which does not dispose of the case, but leaves it for

     further action by the trial court in order to settle and determine the entire

     controversy.” Beasley v. Beasley, 259 N.C. App. 735, 738, 816 S.E.2d 866, 870 (2018)

     (citation omitted). “[N]o appeal lies to an appellate court from an interlocutory order

     or ruling of the trial judge unless such ruling or order deprives the appellant of a

     substantial right.” Waters v. Qualified Pers., Inc., 294 N.C. 200, 207, 240 S.E.2d 338,

     343 (1978) (internal citations and quotation marks omitted).               This Court has

     previously held: “Certain sanctions have been deemed immediately appealable

     because they affect a substantial right . . . [h]owever, an order to pay attorney’s fees

     as a sanction does not affect a substantial right.” Long v. Joyner, 155 N.C. App. 129,

     134, 574 S.E.2d 171, 175, (2002) (emphasis added) (internal quotations and citations
                                     PRESTON V. PRESTON

                                        2022-NCCOA-207

                                       Opinion of the Court



     omitted). As we stated in Long, “[t]he order granting attorney fees is interlocutory,

     as it does not finally determine the action nor affect a substantial right which might

     be lost, prejudiced, or be less than adequately protected by exception to entry of the

     interlocutory order.” Id. at 134, 574 S.E.2d at 175 (quoting Cochran v. Cochran, 93

     N.C. App. 574, 577, 378 S.E.2d 580, 582 (1989)).

¶6         However, we have also held an order for a party to pay a “significant amount

     of money” may be immediately appealed if it can be shown by the appealing party to

     affect a substantial right. See Estate of Redden ex rel. Morely v. Redden, 179 N.C.

     App. 113, 116-17, 632 S.E.2d 794, 798 (2006) (“The Order appealed affects a

     substantial right of [the] Defendant . . . by ordering her to make immediate payment

     of a significant amount of money; therefore this Court has jurisdiction over the

     Defendant’s appeal pursuant to N.C. Gen. Stat. § 1-277 and N.C. Gen. Stat. § 7A-

     27(d).” (citations omitted)), remanded on other grounds, 361 N.C. 352, 649 S.E.2d 638

     (2007); N.C. Gen. Stat. § 7A-27(b). Of course, “[t]he burden is on the appellant to

     establish that a substantial right will be affected unless he is allowed immediate

     appeal from an interlocutory order.” Embler v. Embler, 143 N.C. App. 162, 166, 545

     S.E.2d 259, 262 (2001) (citation omitted).

¶7         In Beasley v. Beasley, the plaintiff was ordered to pay $48,188.15 in attorneys’

     fees to his former wife. 259 N.C. App. at 742, 816 S.E.2d at 873. The trial court had

     not determined and resolved the parties’ equitable distribution claims. Id. at 741,
                                      PRESTON V. PRESTON

                                          2022-NCCOA-207

                                         Opinion of the Court



     816 S.E.2d at 872. In Beasley, the issue before this Court was “whether an order for

     attorney’s fees, which completely disposes of that issue as it relates to other

     substantive claims, is immediately appealable . . . particularly where . . . it arguably

     affects a substantial right.” Id. at 741, 816 S.E.2d at 872 (citations and internal

     quotation marks omitted). This Court held the plaintiff’s interlocutory appeal was

     entitled to immediate review and reasoned:

                  to delay plaintiff's appeal from the order regarding
                  attorney’s fees until a final determination on the merits of
                  all the parties’ remaining claims would jeopardize
                  plaintiff’s substantial right not only because it is “an order
                  which completely disposes of one of several issues in a
                  lawsuit . . . but also because it orders plaintiff to pay a not
                  insignificant amount—$48,188.15—in attorney’s fees.

     Id. at 742, 816 S.E.2d at 872–73.

¶8         The distinction between Beasley and the case at bar is two-pronged and lies in

     the manner in which the award for attorneys’ fees was requested. In Beasley, an

     award of attorneys’ fees was requested pursuant to statutory authority, specifically

     N.C. Gen. Stat. § 50-13.6 (2017) (“Counsel fees in actions for custody and support of

     minor children”) and N.C. Gen. Stat. § 50-16.4 (2017) (“Counsel fees in actions for

     alimony, post-separation support”). Id. at 740, 816 S.E.2d at 871. In the case at bar,

     Plaintiff does not request an award of attorneys’ fees pursuant to North Carolina’s

     alimony or child support statutes, but requests the award in conjunction with Rule

     11, as part of a motion for sanctions against Defendant. See N.C. Gen. Stat. § 1A-1,
                                         PRESTON V. PRESTON

                                           2022-NCCOA-207

                                          Opinion of the Court



       R. 11.

¶9              As to the first distinction between Beasley and the case at bar, the grant of

       attorneys’ fees in Beasley involved the final disposal of an underlying issue, while the

       grant of attorneys’ fees in the case at bar stems from a Rule 11 motion for sanctions

       intended to address Defendant’s conduct in the ongoing lawsuit. Id. at 741, 816

       S.E.2d at 872. “[A]n order which completely disposes of one of several issues in a

       lawsuit affects a substantial right.” Case v. Case, 73 N.C. App. 76, 78, 325 S.E.2d

       661, 663 (1985) (citing Oestreicher v. Stores, 290 N.C. 118, 225 S.E. 2d 797 (1976)).

       However, the sanctioning nature of the issue in the present case does not involve the

       disposal of an issue underlying the parties’ original divorce litigation; rather, it

       presents an entirely new question. The trial court ordered Defendant to pay Plaintiff

       $15,000.00 in attorneys’ fees, to be remitted in monthly increments of $300.00 until

       paid in full. The order of such a sanction, pursuant to Rule 11, was imposed to

       address and deter Defendant’s conduct, which the trial court found to be significant

       in the ongoing action. The imposition of the Rule 11 sanctions was clearly intended

       to serve as a continuing deterrent, not as a signifier of the disposal of an issue

       underlying the parties’ original divorce litigation. See Case, 73 N.C. App at 78, 325

       S.E2d at 663.

¶ 10            Secondly, according to N.C. Gen. Stat. § 50-16.4 (2021), “the court may, upon

       application of such spouse, enter an order for reasonable counsel fees, to be paid and
                                       PRESTON V. PRESTON

                                          2022-NCCOA-207

                                         Opinion of the Court



       secured by the supporting spouse in the same manner as alimony.” N.C. Gen. Stat §

       50-16.4 (emphasis added). Based on the plain language of N.C. Gen. Stat. § 50-16.4,

       the legislature intended a dependent spouse should receive the award when a request

       for attorneys’ fees was made pursuant to the statute.

¶ 11         There is a difference between the N.C. Gen. Stat. § 50-16.4 scenario and a

       request for attorneys’ fees made pursuant to a Rule 11 motion for sanctions, as the

       purpose of an award for attorneys’ fees in conjunction with a Rule 11 motion for

       sanctions is to prevent a party’s injurious conduct, including harassment and causing

       unnecessary delay, from continuing during ongoing litigation. See N.C. Gen. Stat. §

       1A-1, R. 11. Although Defendant admitted in her complaint for post separation

       support and alimony she is the “dependent spouse,” and Plaintiff is the “supporting

       spouse” pursuant to N.C. Gen. Stat. § 50-16.1A (2), (5) (2021), and stated she does not

       have adequate resources to meet her reasonable needs, Plaintiff’s request for

       attorneys’ fees in conjunction with a Rule 11 motion is not limited by a qualifier

       suggesting the receiver of the award should be the dependent spouse. Cf. Beasley,

       259 N.C. App. at 751, 816 S.E.2d at 877-78.

¶ 12         Where Plaintiff’s request for attorneys’ fees was made in conjunction with a

       Rule 11 motion for sanctions, whether the sanction involved an immediate payment

       of a significant amount of money is important to the determination of whether the

       sanction affects a substantial right. See Estate of Redden ex rel. Morely at 116-17,
                                        PRESTON V. PRESTON

                                              2022-NCCOA-207

                                          Opinion of the Court



       632 S.E.2d at 798. However, no case law exists to support the contention Defendant’s

       status as a dependent spouse affects whether Defendant has a substantial right to

       have this Court hear her interlocutory appeal. Defendant’s bare assertion she is

       unable to pay does not suffice to confer jurisdiction on this Court. See, e.g., Hoke Cty.

       Bd. of Educ. v. State, 198 N.C. App. 274, 277-78, 679 S.E.2d 512, 516 (2009) (“The

       appellants must present more than a bare assertion that the order affects a

       substantial right; they must demonstrate why the order affects a substantial right.”).

       Defendant provides no argument in her brief attempting to meet her burden of

       establishing that a substantial right will be affected unless she is allowed an

       immediate appeal from an interlocutory order. See Embler v. Embler, 143 N.C. App.

       162, 166, 545 S.E.2d 259, 262 (2001) (citation omitted) (“The burden is on the

       appellant to establish that a substantial right will be affected unless he is allowed

       immediate appeal from an interlocutory order.”). “It is not the duty of this Court to

       construct arguments for or find support for appellant’s right to appeal from an

       interlocutory order[.]” Jeffreys v. Raleigh Oaks Joint Venture, 115 N.C. App. 377, 380,

       444 S.E.2d 252, 254 (1994).        This Court therefore lacks jurisdiction to hear

       Defendant’s appeal based on the contention the award of attorneys’ fees affects a

       substantial right.

                                       III.     Conclusion

¶ 13         The trial court’s award of Plaintiff’s request for attorneys’ fees in conjunction
                                PRESTON V. PRESTON

                                   2022-NCCOA-207

                                  Opinion of the Court



with a Rule 11 motion for sanctions against Defendant does not dispose of an

underlying issue involved in the parties’ divorce litigation and has not been shown by

Defendant to affect a substantial right. This Court does not have jurisdiction to hear

Defendant’s appeal from an interlocutory order, and Defendant’s appeal is therefore

dismissed.

      DISMISSED.

      Judge ARROWOOD concurs.

      Judge TYSON dissents by separate opinion.
        No. COA21-204 – Preston v. Preston


             TYSON, Judge, dissenting


¶ 14         Plaintiff’s counsel’s anticipation of a potential adverse outcome on the issue of

       jurisdiction and the parties’ domicile and subsequent filing of claims in North

       Carolina does not support nor warrant Rule 11 sanctions. Plaintiff’s substantial

       rights are affected by the issuance of attorney’s fees as sanctions under Rule 11 to

       warrant an immediate review. I vote to address these substantial rights and to vacate

       the trial court’s order. I respectfully dissent.

                                         I.   Background

¶ 15         Defendant signed a verification for her complaint for post-separation support,

       alimony, equitable distribution, and attorney fees on 14 January 2019.            That

       complaint was not filed until 15 January 2020, after the jurisdictional hearing and

       ruling. Defendant’s complaint stated Plaintiff was a resident of North Carolina,

       admitted jurisdiction was proper, and was filed one hour after the hearing concluded.

       Defendant filed a motion to stay the divorce proceeding in February 2020 which was

       denied. Plaintiff then filed his motion for Rule 11 sanctions and for attorney fees.

       The divorce had not been finalized at the time both parties’ briefs were filed.

¶ 16         The trial court granted Plaintiff’s request for sanctions against Defendant and

       ordered Defendant to pay Plaintiff $15,000.00 in attorney fees. Defendant appeals.

                                        II.   Jurisdiction

                                     A. Interlocutory Appeal
                                         PRESTON V. PRESTON

                                            2022-NCCOA-207

                                          TYSON, J., dissenting



¶ 17          “An interlocutory order is one made during the pendency of an action, which

       does not dispose of the case, but leaves it for further action by the trial court in order

       to settle and determine the entire controversy.” Beasley v. Beasley, 259 N.C. App. 735,

       738, 816 S.E.2d 866, 870 (2018) (citation omitted). “[N]o appeal lies to an appellate

       court from an interlocutory order or ruling of the trial judge unless such ruling or

       order deprives the appellant of a substantial right.” Waters v. Qualified Personnel,

       Inc., 294 N.C. 200, 207, 240 S.E.2d 338, 343 (1978) (citations omitted).

                    Admittedly the “substantial right” test for appealability of
                    interlocutory orders is more easily stated than applied. It
                    is usually necessary to resolve the question in each case by
                    considering the particular facts of that case and the
                    procedural context in which the order from which appeal is
                    sought was entered.

       Id. at 208, 240 S.E.2d at 343.

                                        B. Substantial Right

¶ 18         As the majority’s opinion explains, in Beasley, the plaintiff was ordered to pay

       $48,188.15 in attorney fees to his former wife. Beasley, 259 N.C. App. at 742, 816

       S.E.2d at 873. The trial court had not determined and resolved the couple’s equitable

       distribution claims. Id. at 741, 816 S.E.2d at 872. On appeal, the issue before this

       Court was “whether an order for attorney’s fees, which completely disposes of that

       issue as it relates to other substantive claims, is immediately appealable . . .

       particularly where . . . it arguably affects a substantial right.” Id. (citations and
                                        PRESTON V. PRESTON

                                           2022-NCCOA-207

                                         TYSON, J., dissenting



       internal quotation marks omitted).

¶ 19         This Court held the plaintiff’s interlocutory appeal was entitled to immediate

       review and reasoned:

                    to delay plaintiff’s appeal from the order regarding
                    attorney’s fees until a final determination on the merits of
                    all the parties’ remaining claims would jeopardize
                    plaintiff’s substantial right not only because it is “an order
                    which completely disposes of one of several issues in a
                    lawsuit but also because it orders plaintiff to pay a not
                    insignificant amount—$48,188.15—in attorney’s fees[.]

       Id. at 742, 816 S.E.2d at 872–73 (citation omitted).

                                   C. Award of Attorney Fees

¶ 20         “[A] trial court’s award of attorneys’ fees must be supported by proper findings

       considering ‘the time and labor expended, the skill required, the customary fee for

       like work, and the experience or ability of the attorney.’” ACC Const., Inc. v. SunTrust

       Mortg., Inc., 239 N.C. App. 252, 271, 769 S.E.2d 200, 213 (2015) (citation omitted).

       The North Carolina State Bar has issued a conjunctive eight-factor rule concerning

       the reasonableness of attorney fees:

                    (a) A lawyer shall not make an agreement for, charge, or
                    collect an illegal or clearly excessive fee or charge or collect
                    a clearly excessive amount for expenses. The factors to be
                    considered in determining whether a fee is clearly
                    excessive include the following:
                           (1) the time and labor required, the novelty and
                           difficulty of the questions involved, and the skill
                           requisite to perform the legal service properly;
                           (2) the likelihood, if apparent to the client, that the
                                        PRESTON V. PRESTON

                                           2022-NCCOA-207

                                         TYSON, J., dissenting



                           acceptance of the particular employment will
                           preclude other employment by the lawyer;
                           (3) the fee customarily charged in the locality for
                           similar legal services;
                           (4) the amount involved and the results obtained;
                           (5) the time limitations imposed by the client or by
                           the circumstances;
                           (6) the nature and length of the professional
                           relationship with the client;
                           (7) the experience, reputation, and ability of the
                           lawyer or lawyers performing the services; and
                           (8) whether the fee is fixed or contingent.

       27 N.C. Admin. Code 2.1.05 (Supp. 2021) (emphasis supplied).

¶ 21         Here, Plaintiff’s counsel’s fee affidavit covers the time period from the

       inception of Plaintiff’s divorce action in September 2018 up to and including

       Plaintiff’s motion for sanctions in 2020. The affidavit highlights Plaintiff’s counsel’s

       time working for Plaintiff. The trial court did not make these findings prior to award.

       The eight factors listed above to determine reasonable attorney fees are unaffected

       by the actions of the opposing party. ACC Const., Inc., 239 N.C. App. at 271, 769

       S.E.2d at 213. Defendant’s substantial rights are affected to warrant immediate

       review.

                                            D. Rule 11

¶ 22         Further, Rule 11 provides:

                    If a pleading, motion, or other paper is signed in violation
                    of this rule, the court, upon motion or upon its own
                    initiative, shall impose upon the person who signed it, a
                    represented party, or both, an appropriate sanction, which
                                        PRESTON V. PRESTON

                                           2022-NCCOA-207

                                         TYSON, J., dissenting



                    may include an order to pay to the other party or parties
                    the amount of the reasonable expenses incurred because of
                    the filing of the pleading, motion, or other paper, including
                    a reasonable attorney’s fee.

       N.C. Gen. Stat. § 1A-1, Rule 11(a) (2021) (emphasis supplied). If sanctions are

       warranted in this case, a reasonable fee must be calculated from the filing of the

       sanctioned complaint on 15 January 2020 pursuant to Rule 11, not for Defendant’s

       actions prior to the filing of the sanctioned complaint.

¶ 23         Defendant and Plaintiff each filed a myriad of complaints and motions

       throughout the preceding three years. Plaintiff argues Defendant’s jurisdictional

       challenges unreasonably caused delays. The evidence, findings, and conclusions do

       not support this assertion. Plaintiff failed to provide the proper petition and the trial

       court findings do not support a conclusion holding Defendant financially responsible

       for nearly 30 months of legal fees prior to Defendant’s purported sanctionable

       conduct. See id.

¶ 24         Defendant asserted in her complaint for post-separation support and alimony

       that she is the dependent spouse and asserts Plaintiff is the supporting spouse

       pursuant to N.C. Gen. Stat. § 50-16.1A(2),(5) (2021). Defendant stated she does not

       have adequate resources to meet her reasonable needs. The underlying divorce has

       not been finalized, which further complicates the issue of marital and non-marital

       property from which the $15,000 fee could be taken.
                                         PRESTON V. PRESTON

                                            2022-NCCOA-207

                                          TYSON, J., dissenting



¶ 25           Considering the particular facts of this case, Defendant’s substantial rights are

       affected by the trial court’s order to pay a “not insignificant amount” before the final

       determination of the divorce judgment. Beasley, 259 N.C. App. at 742, 816 S.E.2d at

       872-73. I vote to allow Defendant’s interlocutory appeal under a substantial right.

                                        III.   Argument

                                      A. Standard of Review

                     The trial court’s decision to impose or not to impose
                     mandatory sanctions under N.C.G.S. § 1A–1, Rule 11(a) is
                     reviewable de novo as a legal issue. In the de novo review,
                     the appellate court will determine (1) whether the trial
                     court’s conclusions of law support its judgment or
                     determination, (2) whether the trial court’s conclusions of
                     law are supported by its findings of fact, and (3) whether
                     the findings of fact are supported by a sufficiency of the
                     evidence.

                      ....

                     [I]n reviewing the appropriateness of the particular
                     sanction imposed, an “abuse of discretion” standard is
                     proper[.]

       Turner v. Duke Univ., 325 N.C. 152, 165, 381 S.E.2d 706, 714 (1989).

                               B. Imposition of Rule 11 Sanctions

¶ 26           Defendant argues the trial court erred in issuing Rule 11 sanctions against

       her. Plaintiff argues Defendant’s signature and date on the verification de facto

       violates Rule 11 and requires sanctions as a matter of law. Rule 11 states in relevant

       part:
                                       PRESTON V. PRESTON

                                          2022-NCCOA-207

                                        TYSON, J., dissenting



                    The signature of an attorney or party constitutes a
                    certificate by him that he has read the pleading, motion, or
                    other paper; that to the best of his knowledge, information,
                    and belief formed after reasonable inquiry it is well
                    grounded in fact and is warranted by existing law or a good
                    faith argument for the extension, modification, or reversal
                    of existing law, and that it is not interposed for any
                    improper purpose, such as to harass or to cause
                    unnecessary delay or needless increase in the cost of
                    litigation.

       N.C. Gen. Stat. § 1A-1, Rule 11(a) (emphasis supplied).

¶ 27         When a party acts in “good faith and upon the advice of counsel” our Supreme

       Court has held that such conduct is objectively reasonable. Bryson v. Sullivan, 330

       N.C. 644, 662, 412 S.E.2d 327, 336 (1992). Counsel bears a duty to zealously advocate

       for her client. 27 N.C. Admin. Code 2.0.1(b) (2021).

¶ 28         Here, Defendant’s attorney had prepared a summons, draft complaint, and

       verification, which Defendant signed on 14 January 2020, to be filed in the event of

       an adverse ruling by the trial court the next day. During the hearing, Defendant, a

       resident of the state of Maryland, had argued North Carolina did not have proper

       jurisdiction over the parties’ divorce proceedings. The parties stipulate the trial

       court’s determination that subject matter and personal jurisdiction were proper in

       North Carolina did not occur until 15 January 2020.

¶ 29         Defense counsel signed the summons and complaint and filed them

       approximately one hour after conclusion and ruling on the hearing on 15 January
                                        PRESTON V. PRESTON

                                              2022-NCCOA-207

                                            TYSON, J., dissenting



       2020. Plaintiff argues one hour after the hearing, Defendant acknowledged North

       Carolina courts have jurisdiction in her filed compliant for post-separation support,

       alimony, equitable distribution, and attorney fees. Defense counsel claimed she

       followed this protocol to preserve Defendant’s answer to and claims on the merits of

       Plaintiff’s complaint for divorce.

¶ 30         The trial court’s Rule 11 findings of fact stated Defendant’s actions warrant

       sanctions because she “was duly sworn and… acknowledged that the contents of the

       Complaint were true of her own personal knowledge.” When the complaint and

       verification were filed, the trial court had already determined jurisdiction was proper

       in North Carolina. Defendant acknowledged North Carolina’s jurisdiction as the

       court had ruled.

¶ 31         Defendant acted in good faith following the guidance of her counsel in signing

       the corresponding complaint and verification, which was filed only after the adverse

       ruling on jurisdiction. Defendant accepted the trial court’s ruling after the hearing

       and moved forward with her legal strategy to preserve her claims and defenses on

       the merits. Defendant is not required to agree with the trial court’s determination

       before she signs and her counsel files a complaint.

¶ 32         It is not sanctionable for counsel to alternatively anticipate an adverse outcome

       and to plan accordingly.        Defendant’s acknowledgement of North Carolina

       jurisdiction only occurred after her attorney filed her complaint to protect her marital
                                        PRESTON V. PRESTON

                                              2022-NCCOA-207

                                         TYSON, J., dissenting



       interests in North Carolina. Whether it was filed an hour, day, or week later after

       the court ruled is immaterial.

¶ 33         Even if sanctions were appropriate, the trial court made an error of law and

       abused its discretion by ordering Defendant to pay for the entirety of Plaintiff’s

       attorney fees. Both parties filed a myriad of complaints and motions throughout the

       preceding. Plaintiff failed to show why Defendant should be financially responsible

       for more than two years of legal fees prior to Defendant’s purported sanctionable

       conduct. See N.C. Gen. Stat. § 1A-1, Rule 11(a).

¶ 34         The majority’s opinion acknowledges the implementation of Rule 11 sanctions

       is the basis to award attorney fees in this case. The imposition of Rule 11 sanctions

       against Defendant which resulted in ordering her to pay Defendant’s attorney’s fees

       from inception is unreasonable and invalid. Plaintiff’s arguments are without merit.

                                        IV.     Conclusion

¶ 35         Defendant has asserted and shown a substantial right to merit immediate

       review.   Defendant’s counsel acted zealously and pre-emptively in preparing

       summons, a complaint, and a verification to be signed by an out-of-state party in

       anticipation of a potential adverse ruling on jurisdiction and domicile. Rule 11 is not

       violated by preparing drafts of pleadings in anticipation of an unfavorable ruling,

       which are not filed until after the court’s decision. Defendant acted in good faith

       under advice of counsel. See Bryson, 330 N.C. at 662, 412 S.E.2d at 336
                                       PRESTON V. PRESTON

                                          2022-NCCOA-207

                                        TYSON, J., dissenting



¶ 36         Substantial attorney fees awarded as Rule 11 sanctions are immediately

       appealable and are not warranted under these facts.         The award of Plaintiff’s

       substantial attorney fees for other and non- jurisdictional matters against Defendant,

       a dependent spouse, is also unwarranted. I vote to vacate the sanctions order and

       remand to the trial court for further proceedings. I respectfully dissent.